Citation Nr: 1821550	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for neuralgia paresthetica of the bilateral thighs.

2.  Entitlement to an initial rating in excess of 30 percent prior to February 15, 2017, and a rating in excess of 70 percent from February 15, 2017, for service-connected depressive disorder with anxiety.

3.  Entitlement to service connection for memory loss, to include as being due to undiagnosed illness.

4.  Entitlement to service connection for a right shoulder disability, to include as being due to undiagnosed illness.

5.  Entitlement to service connection for a left shoulder disability, to include as being due to undiagnosed illness.

6.  Entitlement to service connection for a low back disability, to include as being due to undiagnosed illness.

7.  Entitlement to service connection for a right knee disability, to include as being due to undiagnosed illness.

8.  Entitlement to service connection for a left knee disability, to include as being due to undiagnosed illness.

9.  Entitlement to service connection for headaches, to include as being due to undiagnosed illness.

10.  Entitlement to service connection for hair loss, to include as being due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1963 and from November 1990 to July 1991 as a member of the Army National Guard (including service in Southwest Asia in support of Operation Desert Shield/Storm from January to June 1991).  Periods of active duty for training (ACDUTRA) that have been verified are:  May 6-21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; August 17-September 3, 1983; September 14-28, 1983; September 29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; April 19-21, 1985; July 25-August 10, 1985; August 23-September 6, 1986; April 30-May 16, 1987; September 7-30, 1987; April 3-7, 1995; April 10-14, 1995; April 17-21, 1995; August 11, 1995; August 16-18, 1995; August 21-24, 1995; August 25-September 1, 1995; September 11-13, 1995; September 18-21, 1995; and September 22-24, 1995.  The Veteran was also a federal civil service technician with the National Guard prior to his 1996 disability retirement.

This appeal comes before the Board of Veterans' Appeals (Board) from September 1997 and July 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In an August 2000 decision, the Board denied entitlement to service connection for multiple disabilities (the Veteran has been subsequently granted service connection for depressive disability with anxiety and neuralgia paresthetica of the bilateral thighs).  The Veteran appealed the August 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2001 Order, the Court granted a March 2001 opposed Motion for Remand filed by VA's Secretary in light of the passage of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court vacated the August 2000 Board decision and remanded the case for readjudication consistent with the VCAA.  The Board thereafter remanded the case in September 2001 and September 2004 for additional development and adjudicative action.

In April 2006, the Board rendered a decision on some of the claims and remanded others for additional development and adjudicative action.  The Veteran appealed the Board's decision to the Court.  In February 2008, the Court vacated the Board's decision with respect to the issues involving service connection for a low back disorder, bilateral knee disorder, and headaches.  The case was remanded pursuant to a Joint Motion between the Veteran and the Secretary of VA.  

In July 2009, the Board, in compliance with the Court's order, remanded the claims for additional development and adjudicative action.  At that time, it noted that the issues remanded in the April 2006 Board decision were not ready for adjudication, as those issues had not been recertified to the Board.  

While the case was in remand status, the RO granted service connection for depressive disorder with anxiety and neuralgia paresthetica of the bilateral thighs and assigned 30 percent and noncompensable evaluations, respectively, effective May 20, 1996.  The Veteran perfected appeals involving the evaluations, which are part of the current appeal.

These matters were previously before the Board in August 2012 and were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

For the entire appeal period, neuralgia paresthetica of the bilateral thighs has not resulted in a disability comparable to severe or complete paralysis of the external cutaneous nerve of the bilateral thighs.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable disability rating for neuralgia paresthetica of the bilateral thighs disability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8729 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Neuralgia Paresthetica of the Bilateral Thighs

The Veteran is in receipt of a noncompensable disability rating for neuralgia paresthetica of the bilateral thighs for the entire rating period on appeal under Diagnostic Code (DC) 8729.  See 38 C.F.R. § 4.124a.

DCs 8529, 8629, and 8729 provide ratings for paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  A noncompensable disability rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh, and a 10 percent disability rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a.

Terms such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8629, 8729.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8629, 8729.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran contends that a higher (compensable) rating is warranted because there is evidence of pain associated with his nerve disorder.  Further, he asserts that there is evidence of numbness, soreness, burning, and interference with standing and walking.  In addition, he contends that there is evidence that his hair loss is related to his neuralgia paresthetica of the bilateral thighs and that the Board should address this when determining the appropriate rating for his neuralgia paresthetica.  See February 2018 Appellant's Brief.

The Veteran was afforded a VA examination in July 1996.  The examiner noted that he only had some mild diminished deep tendon reflexes.  In April 2005, the Veteran was afforded a VA examination.  The examiner noted that he had some objective sensory deficits over the anterior proximal thigh, which was approximately 6 cm in diameter.  Otherwise, he had normal sensation.  Motor strength was +5 in upper and lower extremities.  He had full range of motion.  There was hair loss over the upper thighs as well as the distal legs.  There were no pigmentation changes.  An April 2008 VA examination report shows that the Veteran reported there was some minimal decrease in sensation.  In the lower legs, there was a decreased amount of hair growth on his thighs, his lower calf, and his feet.  The examiner indicated that his hair loss was of unknown origin and that neuralgia paresthetica is not traditionally known to cause hair loss in the legs.  

The Veteran was afforded a VA examination in August 2009.  It was noted that reflexes were normal.  Hip flexion and hip extension were 5/5 on the left and right.  Further, muscle tone was normal and there was no muscle atrophy.  In May 2011, the Veteran was afforded a VA examination.  The Veteran reported always having mild numbness of the bilateral thighs, and stated that he experienced tingling and pain when standing for prolonged periods of time.  Knee jerk was normal on the left and right.  However, there was decreased sensation of the lateral thighs.  Nevertheless, hip flexion and extension were normal on the left and right.  Further, muscle tone was normal, there was no muscle atrophy, there was no gait abnormality, and there were no fasciculations.  

In November 2016, the Veteran was afforded a VA examination.  The examiner noted that there was no constant pain in right lower extremity; mild intermittent pain in right and left lower extremities; no paresthesias and/or dysesthesias in right or left lower extremities; and mild numbness in right and left lower extremities.  He did not have any muscle atrophy.  Further, sensory exam was normal in right and left thigh/knee.  In addition, there were no trophic changes attributable to peripheral neuropathy.  His gait was slow, and the examiner attributed this to the Veteran's age.  The examiner indicated mild incomplete paralysis in left and right external cutaneous nerve of the thigh.  Further, the examiner stated that his peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  

The Veteran was afforded a VA examination in July 2017.  The examiner indicated that there was no constant pain in right or left lower extremities; moderate intermittent pain in right and left lower extremities; no paresthesias and/or dysesthesias in right or left lower extremities; and moderate numbness in right and left lower extremities.  Muscle strength testing was normal in all extremities.  Further, he did not have muscle atrophy.  Reflex exam was all normal.  However, sensory exam was decreased in the right and left thigh/knee.  Nevertheless, sensory exam was normal in right and left upper anterior thigh.  In addition, there were no trophic changes.  The examiner stated that there was moderate incomplete paralysis in right and left external cutaneous nerve of the thigh.  Further, the examiner noted moderate severity of lower extremity peripheral neuropathy.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that neuralgia paresthetica of the bilateral thighs has resulted in nerve involvement that more nearly approximates severe to complete paralysis of the bilateral thighs, so as to warrant a higher 10 percent rating for neuralgia paresthetica of the bilateral thighs at any point during the appeal period.  The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate paralysis of the external cutaneous nerve of the right and left thighs than severe or complete paralysis of the external cutaneous nerve of the right and left thighs, so does not warrant a compensable rating for the bilateral thighs disability at any point during the appeal period.

Throughout the appeal period, the Veteran had numbness, soreness, burning, and interference with standing and walking.  However, the Veteran had normal strength in the right and left lower extremities.  The November 2016 VA examiner noted mild incomplete paralysis in left and right external cutaneous nerve of the thigh, and the July 2017 examiner indicated only moderate incomplete paralysis in right and left external cutaneous nerve of the thigh.  Further, the record evidence does not show any muscle atrophy.  All of these symptoms and impairment more nearly approximate moderate paralysis of the bilateral lower extremities and do not more nearly approximate severe or complete paralysis.  38 C.F.R. § 4.124a, DC 8729.

VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran argues that these provisions also apply to functional impairment due to his nerve disability.  See February 2018 Appellant's Brief.

A basic reading of 38 C.F.R. § 4.40 and § 4.45 reflects that these provisions contemplate functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.    

The Veteran's neurological disability has not been shown to result in functional impairment of his musculoskeletal system, to include his joints.  Similarly, 38 C.F.R. § 4.40 clearly directs for the consideration of functional loss (such as weakness or limitation of motion) caused by a disability of the musculoskeletal system.  Despite complaints of associated pain, as there is no evidence that his neurological disability impacts the functioning of his musculoskeletal system, the provisions of § 4.40 and § 4.45 do not apply.

Regarding the Veteran's assertion that his hair loss is related to his neuralgia paresthetica of the bilateral thighs, while the Veteran is competent to relate lay observable symptoms, such as hair loss, he is not competent to establish a causal relationship between his neuralgia paresthetica of the bilateral thighs and his hair loss, as to do so requires some level of medical expertise.  The April 2008 VA examiner indicated that his hair loss was of unknown origin and that neuralgia paresthetica is not traditionally known to cause hair loss in the legs.  

Based on the foregoing, a compensable disability rating for the bilateral leg disability is not warranted for the entire appeal period because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a compensable rating for the bilateral leg disability under DC 8729 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.  The Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).


ORDER

A compensable disability rating for neuralgia paresthetica of the bilateral thighs for the entire rating period on appeal is denied.

REMAND

Depressive Disorder with Anxiety, and Memory Loss

Pursuant to the August 2012 Board remand, the RO was instructed to obtain the August 2009 or September 2009 VA Compensation and Pension psychiatric evaluation report involving the Veteran by Dr. DC, because the September 10, 2009 VA psychiatric evaluation report in the claims file was not for this Veteran but a different one.  To date, the August 2009 or September 2009 VA evaluation report pertaining to the Veteran has not been added to the claims file.  Therefore, remand is warranted to obtain this evaluation report pursuant to the August 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The Board also finds that this report is also relevant in connection with the claim for service connection for memory loss.  One of the purposes of an October 2009 addendum opinion was for the examiner to address whether the Veteran had memory loss.  The October 2009 addendum addressed the examiner's finding of whether the Veteran had memory loss, and the examiner found that the Veteran had no memory loss.  However, it is unclear whether the examiner had the Veteran's September 2009 VA examination report or the report that is in the claims file, which is a report involving a veteran that is not the Veteran in this case.  In that examination report (the one not involving this Veteran), the examiner reported the examinee's memory was normal.  In order for the Board to be sure that is what the examiner found when he interviewed the Veteran in this case, it must wait to see what the August or September 2009 examination report says before it can decide this issue.

Low Back

The Veteran was afforded a VA examination in November 2016.  The examiner opined that his low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner stated that service records show no injury to his low back or complaints of a chronic back condition.  Further, she noted that he had multiple injuries to his back after his time in service, and that these injuries coupled with age are most likely the cause of his current back condition.  The Board finds that the examiner's opinion is inadequate because it did not address the Veteran reporting lower back pain in February 1995.  Accordingly, the claim is remanded to obtain an addendum opinion.

Headaches, Bilateral Knee, Bilateral Shoulder, and Hair Loss

Regarding the headache claim, a July 1994 VA treatment record shows that the Veteran reported having headaches 4-5 days a week.  Regarding the bilateral knee claim, an October 1990 service treatment record (STR) shows that the Veteran complained of swollen/painful joints, leg cramps, and "trick" or locked knee.  It was noted that he had arthroscopic surgery on right knee in 1981.  Regarding the bilateral shoulder claim, a November 1990 STR notes a diagnosis of left shoulder bursitis.  Further, a September 1994 private treatment record shows that the Veteran complained of pain with certain movements of his shoulders.  He was diagnosed with mild diffuse osteoarthritis, sub deltoid bursitis, and biceps tendinitis.  Regarding the hair loss claim, a June 1994 VA treatment record shows that the Veteran had hair loss in the front of his thighs.

The Board finds that a VA examination is warranted to address whether his headaches, bilateral knee disability, bilateral shoulder disability, and hair loss are related to service, to include as due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain the August 2009 or September 2009 VA Compensation and Pension psychiatric evaluation report involving the Veteran by Dr. DC.  The current September 10, 2009 VA psychiatric evaluation report in the claims file is not for this Veteran but a different one.

3.  Return the file to the November 2016 VA examiner for an addendum opinion on the etiology of the Veteran's low back disability.  The claims folder, and a copy of the remand, should be made available to and reviewed by the examiner.  If that examiner is no longer available, the opinion should be provided by another VA examiner.

The examiner is requested to review the Veteran reporting lower back pain in a February 1995 statement, and indicate whether there is any change in the opinion provided in November 2016 that the current low back condition is not related to service.  

4.  Arrange for the Veteran to have an appropriate VA examination to obtain a medical opinion addressing the Veteran's claims for headaches, bilateral knee disability, bilateral shoulder disability, and hair loss.  The entire claims folder should be provided to, and reviewed by, the examiner.  The examiner is asked to address each of the following questions:

(a) Provide a current diagnosis for any and all headache disorders, bilateral knee disorders, bilateral shoulder disorders, and hair loss disorders found extant.

(b) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (1) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


